DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2021 was filed after the mailing date of the Non-Final Office Action on 09/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment of 01/28/2022 has been entered.
Disposition of claims: 
Claims 3-4 have been canceled.
Claims 1-2 and 5-16 are pending.
Claims 1, 5, and 7-10 have been amended.
The amendments of the specification [0091]-[0092] have overcome the objection of specification set forth in the last Office Action. The objection has been withdrawn. 
The cancellation of claim 4 has moot the objection of claim 4 set forth in the last Office Action. The objection has been withdrawn.
The amendments to claims 1, 5, and 7-10 have overcome: 
the rejections of claims 1-5, 9-12, and 14-16 under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO0141512 A1, hereafter Thompson) in view of Kwong et al. (US 2017/0077409 A1, hereafter Kwong ‘409), Kim et al. (US 2010/0133524 A1, hereafter Kim ‘524), Xie et al. (“Reduction of Self-Quenching Effect in Organic Electrophosphorescence Emitting Devices via the Use of Sterically Hindered Spacers in Phosphorescence Molecules”, Adv. Mater. 2001, vol. 13, page 1245-1248, hereafter Xie), Lo et al. (“High-Triplet-Energy Dendrons: Enhancing the Luminescence of Deep Blue Phosphorescent Iridium(III) Complexes”, J. Am. Chem. Soc. 2009, vol. 131, page 16681-16688, hereafter Lo), and Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials”, Adv. Mater. 2015, vol. 27, 2533-2537, hereafter Zhu), 
the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO0141512 A1) in view of Kwong et al. (US 2017/0077409 A1), Kim et al. (US 2010/0133524 A1), Xie et al. (“Reduction of Self-Quenching Effect in Organic Electrophosphorescence Emitting Devices via the Use of Sterically Hindered Spacers in Phosphorescence Molecules”, Adv. Mater. 2001, vol. 13, page 1245-1248), Lo et al. (“High-Triplet-Energy Dendrons: Enhancing the Luminescence of Deep Blue Phosphorescent Iridium(III) Complexes”, J. Am. Chem. Soc. 2009, vol. 131, page 16681-16688), and Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials”, Adv. Mater. 2015, vol. 27, 2533-2537), as applied to claim 1 above, further in view of Kim et al. (US 2008/0194853 A1, hereafter Kim ‘853), 
the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO0141512 A1) in view of Kwong et al. (US 2017/0077409 A1), Kim et al. (US 2010/0133524 A1), Xie et al. (“Reduction of Self-Quenching Effect in Organic Electrophosphorescence Emitting Devices via the Use of Sterically Hindered Spacers in Phosphorescence Molecules”, Adv. Mater. 2001, vol. 13, page 1245-1248), Lo et al. (“High-Triplet-Energy Dendrons: Enhancing the Luminescence of Deep Blue Phosphorescent Iridium(III) Complexes”, J. Am. Chem. Soc. 2009, vol. 131, page 16681-16688), and Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials”, Adv. Mater. 2015, vol. 27, 2533-2537), as applied to claim 10 above, further in view of Nishimura et al. (US 2013/0075716 A1, hereafter Nishimura), and
the rejections of claims 1-5, 7-8, 10-16 under 35 U.S.C. 103 as being unpatentable over Kondakova et al. (US 2006/0134460 A1, hereafter Kondakova) in view of Kwong et al. (US 2009/0108737 A1, hereafter Kwong ‘737), Kim et al. (US 2010/0133524 A1), Xie et al. (“Reduction of Self-Quenching Effect in Organic Electrophosphorescence Emitting Devices via the Use of Sterically Hindered Spacers in Phosphorescence Molecules”, Adv. Mater. 2001, vol. 13, page 1245-1248), Lo et al. (“High-Triplet-Energy Dendrons: Enhancing the Luminescence of Deep Blue Phosphorescent Iridium(III) Complexes”, J. Am. Chem. Soc. 2009, vol. 131, page 16681-16688), and Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials”, Adv. Mater. 2015, vol. 27, 2533-2537), 
the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kondakova et al. (US 2006/0134460 A1, hereafter Kondakova) in view of Kwong et al. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 21 through the third paragraph from the bottom of page 31 of the reply filed 12/15/2021 regarding the rejections of claims 1-5, 9-12, and 14-16 under 35 U.S.C. 103 over Thompson/Kwong ‘409/Kim/Xie/Lo/Zhu, the rejection of claim 6 under 35 U.S.C. 103 over Thompson/Kwong ‘409/Kim/Xie/Lo/Zhu/Kim ‘853, the rejection of claim 13 under 35 U.S.C. 103 over Thompson/Kwong ‘409/Kim/Xie/Lo/Zhu/Nishimura, the rejections of claims 1-5, 7-8, 10-16 under 35 U.S.C. 103 over Kondakova/Kwong ‘737/Kim/Xie/Lo/Zhu, and the rejection of claim 6 under 35 U.S.C. 103 over Kondakova/Kwong ‘737/Kim/Xie/Lo/Zhu/Kim ‘853 set forth in the Office Action of 09/17/2021 have been fully considered and are persuasive. The rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative on 02/22/2022.
The Abstract of the application has been amended as follows: 
Organic luminescent materials containing tetraphenylene ligands are disclosed, which can be used as emitters in the emissive layer of an organic electroluminescent device. The organic luminescent materials [[is]]are metal complexes which comprise a new series of tetraphenylene ligands. The use of these novel ligands can decrease aggregation in the solid state and improve the lifetime of device. Also disclosed are an electroluminescent device and a formulation.

The claims of the application has been amended as follows: 
In claim 1 on page 4, line 1, amended as follows: 
Lb and Lc can be the same [[of]]or different;

In claim 1 on page 4, lines 11-13, amended as follows:
R3, R4, R5, and R6 are independently selected from the group consisting of hydrogen, deuterium, halogen, a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms, a substituted or unsubstituted cycloalkyl group having 3 to 20 ring carbon atoms,[[ ,]] a 


8. (Currently Amended) The metal complex of claim 5, wherein the metal complex has the formula of IrLa(Lb)2, La is selected from any one of La108 to La110, La116 to a118, La124 to La125, and La127 to La128, and Lb is in each case independently selected from the group consisting of:

    PNG
    media_image1.png
    726
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    393
    614
    media_image2.png
    Greyscale


In claim 9, amended as follows: 
9. (Currently Amended) The metal complex of claim 5, wherein the metal complex has the formula of Ir(La)2Lc, La is in each case independently selected from La108 to La110, La116 to a118, La124 to La125, and La127 to La128, and Lc is selected from any one of the group consisting of:

    PNG
    media_image3.png
    360
    620
    media_image3.png
    Greyscale


In claim 14, amended as follows: 
14. (Currently Amended) The device of claim 12, wherein the host compound comprises at least one of the chemical groups selected from the group consisting of carbazole, azacarbazole, indolocarbazole, dibenzothiophene, dibenzofuran, triphenylene, naphthalene, phenanthrene, triazine, quinazoline, quinoxaline, azadibenzothiophene, azadibenzofuran, and the combinations thereof.

Allowable Subject Matter
Claims 1-2 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-2, 5-6, and 9-16, as outlined on pages 19-34 of the Office Action of 09/17/2021, Thompson et al. (WO 0141512 A1) in view of Kwong et al. (US 2017/0077409 
Thompson in view of Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu teaches an Ir metal complex having a bidentate ligand La comprising tetraphenylene. Thompson in view of Kwong ‘409, Kim ‘524, Xie, Lo, Zhu, and Kim ‘853 teaches the Ir metal complex, wherein the bidentate ligand La is partially or fully deuterated. Thompson in view of Kwong ‘409, Kim ‘524, Xie, Lo, Zhu, and Nishimura teaches an organic electroluminescent device comprising an organic layer containing the Ir metal complex, wherein the organic layer comprises at least two hosts.
However, Thompson in view of Kwong ‘409, Kim ‘524, Xie, Lo, Zhu, Kim ‘853, and Nishimura does not teach modifying the bidentate ligand of a metal complex such that the bidentate ligand comprises aza-tetraphenylene. There is no sufficient teaching or motivation in the cited prior art or the broader prior art to teach modifications of a metal complex comprising a bidentate ligand such that the bidentate ligand comprises aza-tetraphenylene to meet the limitations of the current claims.
With respect to claims 1-2, 5-8, and 10-16, as outlined on pages 34-45 of the Office Action of 09/17/2021, Kondakova et al. (US 2006/0134460 A1) in view of Kwong et al. (US 2009/0108737 A1), Kwong et al. (US 2017/0077409 A1), Kim et al. (US 2010/0133524 A1), Xie et al. (Adv. Mater. 2001, vol. 13, page 1245-1248), Lo et al. (J. Am. Chem. Soc. 2009, vol. 131, page 16681-16688), and Zhu et al. (Adv. Mater. 2015, vol. 27, 2533-2537), and Kim et al. (US 2008/0194853 A1) is representative of the closest prior art. 
Kondakova in view of Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu teaches an Ir metal complex having a bidentate ligand La comprising tetraphenylene. Kondakova in view of Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, Zhu, and Kim ‘853 teaches the Ir metal complex, wherein the bidentate ligand La is partially or fully deuterated.
However, Kondakova in view of Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, Zhu, and Kim ‘853 does not teach modifying the bidentate ligand of a metal complex such that the bidentate ligand comprises aza-tetraphenylene. There is no sufficient teaching or motivation in the cited prior art or the broader prior art to teach modifications of a metal complex comprising a bidentate ligand such that the bidentate ligand comprises aza-tetraphenylene to meet the limitations of the current claims.
In sum, claims 1-2 and 5-16 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786